FILED
                                                                    Mar 19 2018, 5:50 am

                                                                         CLERK
                                                                     Indiana Supreme Court
                                                                        Court of Appeals
                                                                          and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Leanna Weissmann                                          Curtis T. Hill, Jr.,
      Lawrenceburg, Indiana                                     Attorney General of Indiana
                                                                J.T. Whitehead
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Jennifer Schooler,                                        March 19, 2018
      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                69A01-1706-CR-1254
              v.                                                Appeal from the Ripley Circuit
                                                                Court
      State of Indiana,                                         The Honorable Ryan King, Judge
      Appellee-Plaintiff                                        Trial Court Cause No.
                                                                69C01-1607-MR-001



      Vaidik, Chief Judge.


[1]   Jennifer Schooler was convicted of murder and Level 6 felony neglect of a

      dependent for killing her boyfriend’s three-year-old son and failing to seek

      medical treatment for him, and the trial court sentenced her to maximum and

      consecutive sentences. Schooler now appeals, arguing that the evidence is

      insufficient to prove that she is the one who caused the three-year-old’s fatal

      Court of Appeals of Indiana | Opinion 69A01-1706-CR-1254 | March 19, 2018               Page 1 of 22
      brain injuries and that her sentence is inappropriate. Concluding that the

      evidence is sufficient to show that Schooler is the one who inflicted the three-

      year-old’s fatal brain injuries and that her sentence is not inappropriate, we

      affirm.



                             Facts and Procedural History
[2]   The evidence most favorable to the verdicts is that in August 2015, Schooler

      and Thomas Chadwell were dating and lived together in an apartment in

      Batesville along with Chadwell’s children, three-year-old Bradyn and ten-year-

      old Cheyenne. The children’s mother, Amanda Chadwell, was incarcerated on

      theft and burglary charges in Carroll County, Kentucky, where she had been

      since May 14, 2015. Chadwell worked five to seven days a week at a factory in

      Greensburg, and Schooler watched the children, particularly Bradyn, who was

      not yet in school, while Chadwell worked. According to Schooler, she took

      care of Bradyn and Cheyenne “twenty-four-seven.” Tr. Vol. III p. 46.


[3]   Wednesday, August 12 was a school day for Cheyenne. When she woke up

      that day, Bradyn was already playing with his blocks. As Cheyenne walked

      outside to wait for the bus, she told Bradyn, “Bye, I love you bubby.” Tr. Vol.

      IV p. 61. Bradyn responded, “Bye, Shine,” which was what he called

      Cheyenne because he could not say her name. Id. According to Cheyenne,

      there was nothing “out of the ordinary” or “weird” with Bradyn when she left.

      Id. She then got on the bus and went to school “like every other day.” Id.



      Court of Appeals of Indiana | Opinion 69A01-1706-CR-1254 | March 19, 2018   Page 2 of 22
[4]   Schooler, Chadwell, and Bradyn were all home together until 1:00 p.m., when

      Chadwell left for work. Beginning at 1:19 p.m., Schooler called Chadwell

      several times; the phone calls between them totaled about nine minutes. Tr.

      Vol. III p. 153. Schooler called 911 at 1:34 p.m.


[5]   According to the 911 call, Schooler reported that there was a three-year-old

      “not breathing” on “the bedroom floor.” Exs. 6 (transcript of 911 call) & 11

      (recording of 911 call); Tr. Vol. III pp. 237-38. Schooler initially told the 911

      dispatcher that she “just got [Bradyn] out of bed.” Exs. 6 & 11; Tr. Vol. III p.

      238. Schooler then said that Bradyn “hit his head on the, on the side of the dr-

      dresser, er, the fish tank thing” and went unresponsive. Exs. 6 & 11; Tr. Vol.

      III p. 239. The 911 dispatcher told Schooler to perform CPR and provided step-

      by-step instructions. In the meantime, at 1:35 p.m., Ripley County EMS

      received a call about “a three year old child not breathing.” Tr. Vol. II p. 228.

      Paramedic April Jarrett and her partner (who was an EMT) arrived at the

      apartment at 1:38 p.m. Because of the nature of the call, a second paramedic in

      a chase truck also responded. Schooler was still on the phone with the 911

      dispatcher counting chest compressions out loud when EMS arrived, and she

      can be overhead telling EMS that Bradyn was talking “[a] few minutes ago”

      and then “he just fell over.” Exs. 6 & 11; Tr. Vol. III p. 241. When EMS asked

      Schooler about Bradyn’s history, she responded that “his mother is in jail for

      child abuse” and mentioned that his mother had a “metal paddle in the car.”

      Exs. 6 & 11; Tr. Vol. III pp. 241-42. Schooler then elaborated that Bradyn’s

      mother had custody of him “since birth” and that they just got Bradyn from her


      Court of Appeals of Indiana | Opinion 69A01-1706-CR-1254 | March 19, 2018   Page 3 of 22
      “[y]esterday.” Exs. 6 & 11; Tr. Vol. III p. 242. She said that Bradyn was

      “dehydrated” when they got him. Id. EMS asked Schooler if Bradyn had the

      bruises on his face “whenever he c[a]me back from mom,” and Schooler

      responded yes. Id. Finally, EMS asked Schooler if Bradyn fell “today,” and

      Schooler responded, “No, when [Bradyn’s mother] had him.” Id.


[6]   According to Jarrett, when she first walked into the apartment, she saw

      “[Bradyn] laying on the floor” in the living-room area (not the bedroom, like

      Schooler reported in the 911 call) about ten steps from the front door and

      Schooler “kneeling next to him.” Tr. Vol. II p. 230. Schooler was not

      performing CPR, although she was counting chest compressions out loud on

      the phone to the 911 dispatcher at that time. Tr. Vol. III pp. 6-7; see also Exs. 6

      & 11 (Schooler counting out loud to the 911 operator as EMS entered the

      apartment and continuing to count after EMS entered). Jarrett immediately felt

      for a pulse on Bradyn. Finding none, the first responders started chest

      compressions to start his heart and used an “ambu bag” to get air into his lungs.

      Tr. Vol. II p. 232. Jarrett noted that Bradyn was “[b]lue-ish-gray” and had

      bruising on his face. Id. Jarrett asked Schooler what happened to Bradyn, and

      Schooler said that Bradyn had been “acting fine and was running around and

      playing.” Id. However, he “hit his head on [the] fish tank about 15 minutes

      before [be]coming unresponsive.” Id. at 233. Jarrett asked Schooler where

      Bradyn got the bruises, and Schooler responded that Bradyn had the bruises

      when they got him from his mother the Friday before (five days earlier). Id. at

      239; Tr. Vol. III pp. 2-3.

      Court of Appeals of Indiana | Opinion 69A01-1706-CR-1254 | March 19, 2018   Page 4 of 22
[7]   After extensive medical interventions by EMS, including delivering two doses

      of epinephrine directly into Bradyn’s bone marrow, Bradyn finally had a pulse,

      although he still was not breathing on his own. EMS transported Bradyn to

      Margaret Mary Hospital in Batesville, arriving at 1:54 p.m. After a short stay at

      this hospital, EMS transferred Bradyn to the high school, where a helicopter

      picked him up at 2:17 p.m. to take him to Cincinnati Children’s Hospital.

      During her treatment of Bradyn, when he was wearing only a diaper, Jarrett

      observed the following injuries to him: bruising on both cheeks resembling the

      shapes of fingers, a scratch above his left eye, a large bruise to his right eye,

      large bruises (yellow in color) to his left upper arm, bruising to the top inner

      thighs that were in varying stages of healing, a bruise the size of a silver dollar

      below his left shoulder blade, a bruise to his right lower flank area, and bruising

      to his upper center chest. Tr. Vol. III p. 2.


[8]   Because of the seriousness of the 911 call, all available Batesville Police

      Department officers responded to the apartment, including Chief of Police

      Stanley Holt and Detective Blake Roope. Detective Roope then went to

      Margaret Mary Hospital, where he spoke with Schooler “within [an] hour of

      the 911 call” “while the details of that day [were] fresh in her mind.” Id. at 25.


[9]   During the interview, Schooler told Detective Roope that she was Bradyn’s

      “primary caretaker.” Id. at 29. She said that Bradyn woke up around 10 a.m.,

      at which point she made him breakfast, an egg sandwich. She said there was

      “nothing out of the ordinary” with Bradyn that morning. Id. at 31. Schooler

      said that Chadwell left for work at 1:00 p.m. and that about forty minutes after

      Court of Appeals of Indiana | Opinion 69A01-1706-CR-1254 | March 19, 2018   Page 5 of 22
       Chadwell left, Bradyn was chasing the cat when he tripped, fell, and hit the

       corner of his left eye on “the bottom left corner” of the fish-tank stand. Id. at

       43. Schooler said that Bradyn got a small scratch on the corner of his left eye,

       which bled “a little.” Id. at 36. She asked Bradyn if he was okay, and he

       nodded yes. However, about thirty minutes after the fall, Schooler said that

       Bradyn was sitting on the floor in the living-room area playing with the cat

       when he “slumped to his left side” with his eyes open. Id. at 38. She then laid

       him flat on his back. According to Schooler, she then called Chadwell to tell

       him that Bradyn had fallen and hit the fish-tank stand and that “something was

       wrong with [him].” Id. at 39. Schooler said that she spoke with Chadwell for

       “six seconds” and that he told her to call 911, which she immediately did. Id. at

       40.


[10]   Schooler also told Detective Roope about another injury to Bradyn. That is, a

       “couple of weeks” ago, Cheyenne accidentally knocked Bradyn over, causing

       him to hit the back of his head against a “floor heater” in the bedroom. Id. at

       44. Schooler checked Bradyn’s head but found “nothing.” Id. According to

       Schooler, these were the only two accidents that could have injured Bradyn.


[11]   Detective Roope then asked Schooler if she had ever spanked Bradyn, and she

       claimed that she had “never” spanked Bradyn—or any child for that matter—

       and specifically noted that Bradyn “was not a discipline issue.” Id. at 47. She

       also said that she had never seen Chadwell spank Bradyn either. When

       Detective Roope inquired about the bruises on Bradyn’s body, Schooler

       responded that Bradyn had been injured (including a bite to his finger and a

       Court of Appeals of Indiana | Opinion 69A01-1706-CR-1254 | March 19, 2018   Page 6 of 22
       playground incident that resulted in a bruise to the left side of his forehead)

       while he was in the care of his mother, Amanda, and that Bradyn had these

       injuries when she and Chadwell got Bradyn from Amanda “two months” ago.

       Id. at 49. Detective Roope asked Schooler if she reported the injuries to the

       Department of Child Services, and Schooler said yes. However, Schooler could

       not remember the caseworker’s name. Upon further questioning about the

       alleged DCS report, Schooler’s timeline suddenly “shifted,” and she claimed

       that they got Bradyn from Amanda two weeks ago (not two months). Id. at 50.

       Detective Roope later contacted DCS and confirmed that no report had been

       made. In any event, Detective Roope asked Schooler what she thought was

       wrong with Bradyn, and she opined that he was dehydrated and malnourished

       “from when [Amanda] had him.” Id. at 55.


[12]   After interviewing Schooler at Margaret Mary Hospital, Detective Roope

       returned to the apartment to investigate the scene. He found a large, broken

       wooden spoon on the floor inches away from Bradyn’s toy box. In light of this

       discovery, Detective Roope went to Cincinnati Children’s Hospital, where

       Bradyn had since been airlifted, to speak with Schooler again. Around 6:00

       p.m., he interviewed Schooler for a second time that day. Detective Roope

       asked Schooler about the broken wooden spoon on the floor, and she said that

       two days ago she threw the spoon at the cat, who was trying to eat Bradyn’s

       food as he sat by the toy box, and that the spoon broke. When Detective Roope

       revisited the topic of Bradyn’s injuries, Schooler mentioned injuries that she had

       not talked about before, specifically “bruising around his buttocks region” and


       Court of Appeals of Indiana | Opinion 69A01-1706-CR-1254 | March 19, 2018   Page 7 of 22
       “a bruise on [his] thigh.” Id. at 63. Schooler again claimed that these injuries

       occurred to Bradyn while he was in Amanda’s care; however, this time she

       claimed that they got him from her “two months” ago. Id. at 64. Schooler

       reiterated her earlier statement that neither she nor Chadwell had ever struck

       Bradyn.


[13]   At Cincinnati Children’s Hospital, Dr. Robert Shapiro, who specializes in

       child-abuse cases and is the director of the hospital’s Mayerson Center for Safe

       and Healthy Children, saw Bradyn in the intensive-care unit. Bradyn was

       “comatose” and on “life support.” Tr. Vol. V p. 22. Dr. Shapiro noted the

       same bruises to Bradyn that EMS had seen, and x-rays showed that Bradyn had

       several broken bones—including a broken rib, a broken finger, and two broken

       hands—in various stages of healing. Bradyn was also malnourished. However,

       Bradyn’s most critical injury was bleeding in his brain. A CT scan revealed that

       Bradyn had “significant bleeding in the subdural and subarachnoid spaces” of

       his brain, which caused “his brain to shift and to herniate” into the base of his

       skull (and which likely caused Bradyn to stop breathing). Id. at 61-62. Bradyn

       also had “extensive” retinal hemorrhaging, or bleeding in the eyes. Id. at 64.


[14]   On Friday, August 14, officers with the Batesville Police Department went to

       Cincinnati Children’s Hospital to document Bradyn’s injuries. With Bradyn’s

       diaper removed, they spotted a pattern of bruising consisting of small, polka-

       dotted circles on his bottom. The officers connected this unique pattern to a

       metal strainer spoon (which had small holes in the scoop) that had been

       collected from the apartment.

       Court of Appeals of Indiana | Opinion 69A01-1706-CR-1254 | March 19, 2018   Page 8 of 22
[15]   Also on August 14, testing showed that Bradyn had experienced a “brain

       death.” Ex. Vol. IX (“Page 800” of medical records). He was removed from

       life support and passed away.


[16]   Dr. Karen Looman, the chief deputy coroner at the Hamilton County (Ohio)

       Coroner’s Office, conducted an autopsy the following day. She observed “a

       large volume of bruising” in different colors all over his body, which suggested

       that the bruises were of different ages. Tr. Vol. IV p. 95. According to Dr.

       Looman, a bruise typically disappears after seven to ten days, and there is no

       bruising after two months. Dr. Looman also took x-rays of Bradyn’s body and

       confirmed that he had fractures, including a healing fracture to his rib (which

       was about one month old) and a broken finger. As for the injuries to Bradyn’s

       brain, Dr. Looman said that he had “a lot of trauma to his head,” including

       subgaleal hemorrhages (bruising under his scalp), subdural hemorrhages,

       subarachnoid hemorrhages, and retinal hemorrhages. Id. at 124; Ex. Vol. IX

       (coroner’s final autopsy report dated November 9, 2015). Bradyn’s brain was

       also “badly swollen.” Tr. Vol. IV p. 109. Dr. Looman concluded that the

       cause of Bradyn’s death was complications of non-accidental trauma to the

       head. Ex. Vol. IX (coroner’s final autopsy report dated November 9, 2015).


[17]   After receiving the preliminary autopsy results, Chief Holt interviewed Schooler

       and Chadwell on August 17. During the first interview, Schooler essentially

       repeated everything that she had told Detective Roope. She also said that

       Bradyn was basically non-verbal and communicated by nodding his head and

       that she had been his primary caretaker since May 2015. Tr. Vol. III p. 218.

       Court of Appeals of Indiana | Opinion 69A01-1706-CR-1254 | March 19, 2018   Page 9 of 22
Chief Holt then changed his strategy, telling Schooler that their investigation up

to that point showed that she was responsible for Bradyn’s injuries. But when

Schooler still did not say anything different than before, Chief Holt left the

room to interview Chadwell. After interviewing Chadwell, Chief Holt returned

to Schooler. At this point, Schooler’s story slowly started to change. At first,

she admitted spanking Bradyn with her hand—despite her previous claims that

she had never spanked any child. Then, she “admitted that she was spanking

him with a spoon” “on the butt.” Tr. Vol. III pp. 230-31. She said that Bradyn

reacted to the spankings by putting his hands “on his butt” to protect himself.

Id. at 231. Schooler said that when she noticed that the spankings were

“starting to leave bruising and that it was hurting his hand,” she quit. Id.; see

also Tr. Vol. IV p. 48. Chief Holt asked Schooler if it was possible that Bradyn

had experienced an additional injury to this head (besides falling into the fish-

tank stand and floor heater), and Schooler—for the first time—said that about

two days before August 12, she lightly pushed Bradyn away from her after

spanking him, at which point he “went down and smacked his head into the

side of the coffee table.” Tr. Vol. III pp. 232, 234. Although Schooler indicated

that she had lightly pushed Bradyn away from her, she also said that Bradyn hit

his head “pretty hard” and was “hurt pretty bad.” Id. at 232. Chief Holt noted

that Schooler was “slowly admitting more and more what she did,” although

she was still “trying to somewhat minimize things” so that she did not look

“too bad.” Id. at 233. When Chief Holt asked Schooler why she spanked

Bradyn that time, she answered because Bradyn had called Cheyenne “a

whore.” Id. at 235. This didn’t make “a lot of sense” to Chief Holt because
Court of Appeals of Indiana | Opinion 69A01-1706-CR-1254 | March 19, 2018   Page 10 of 22
       Schooler had just told him that Bradyn was non-verbal. Id. Schooler was

       arrested following this interview.


[18]   The State ultimately charged Schooler with murder, Level 1 felony neglect of a

       dependent resulting in death, and Level 1 felony aggravated battery. A jury

       trial was held in January 2017. The State presented the testimony of numerous

       witnesses, including Cheyenne, Dr. Shapiro, Dr. Looman, and Detective

       Roope. Cheyenne testified that she had witnessed Schooler “whoop[]” Bradyn

       when “he had accidents in his diaper” and that Schooler would use “a metal

       spoon and a wooden spoon.” Tr. Vol. IV p. 63. Cheyenne then identified the

       metal strainer spoon recovered from the apartment as the one that Schooler

       used on Bradyn. Cheyenne explained that Schooler would hit Bradyn “[o]n his

       butt” and that if his hands were in the way, “they would get whooped too.” Id.

       According to Cheyenne, Chadwell never hit Bradyn with anything. Id. at 64.


[19]   Dr. Shapiro testified that Bradyn’s injuries were not caused by falling into a

       fish-tank stand, a heater, or a table—all possibilities that Schooler had claimed.

       Rather, Bradyn’s injuries were caused by “multiple severe impacts to his head”

       in that “his head was struck against an object multiple times.” Tr. Vol. V p. 70;

       see also id. at 72 (Dr. Shapiro clarifying that he didn’t think “something was used

       to strike [Bradyn’s] head; rather, it was “more likely that his head was struck

       against a[n] object”). Dr. Shapiro also thought that it was “likely that he was

       also shaken” given the bruises to his upper arms and his small size. Id. at 70; see

       also id. at 94-95 (Dr. Shapiro confirming that shaking was “a real possibility”).

       Finally, Dr. Shapiro said that Bradyn would have started exhibiting symptoms

       Court of Appeals of Indiana | Opinion 69A01-1706-CR-1254 | March 19, 2018   Page 11 of 22
       “within minutes” to two hours of his head injury. Id. at 85; see also id. at 95 (Dr.

       Shapiro affirming that symptoms could “show up in minutes” of the injury).


[20]   Dr. Looman testified that Bradyn’s brain injury occurred on August 12 and that

       it was caused by “violent trauma.” Tr. Vol. IV pp. 110, 130. Like Dr. Shapiro,

       Dr. Looman testified that Bradyn’s injuries were not caused by falling into a

       fish-tank stand, a heater, or a table, either individually or collectively. Id. at

       126. Rather, Dr. Looman believed that the injuries to Bradyn’s brain occurred

       from “a violent shake, a violent twist,” or “some sort of violent impact” “right

       around the time when [he] collapsed” on August 12. Id. at 135; see also id. at

       126 (“I’m telling you what happened around the time he went unresponsive at

       home is what caused this serious injury to his head.”). Dr. Looman said that

       blood could have started accumulating in Bradyn’s brain as quickly as five to

       fifteen minutes “following an impact.” Id. at 133, 135.


[21]   Finally, Detective Roope testified that although both Schooler and Chadwell

       were suspects at the beginning, after “a long investigation” his attention turned

       to Schooler only. Tr. Vol. III p. 78. He based this on the inconsistencies in

       Schooler’s 911 call, the fact that Schooler was with Bradyn “twenty-four

       seven,” and the fact that the medical evidence did not support Schooler’s

       version of what happened to Bradyn. Id.




       Court of Appeals of Indiana | Opinion 69A01-1706-CR-1254 | March 19, 2018   Page 12 of 22
[22]   Schooler’s defense theory was that Chadwell caused the fatal brain injury to

       Bradyn.1 During closing argument, defense counsel highlighted the following

       evidence to support that theory: (1) Chadwell was at the apartment only twenty

       minutes before Bradyn collapsed; (2) Chadwell told inconsistent stories about

       whether Bradyn was awake or asleep when he left for work on August 12; (3)

       after Schooler called Chadwell to tell him that something was wrong with

       Bradyn, Chadwell stopped on his way home to get gas and also bought a drink

       for himself; and (4) Chadwell had recently taken out life insurance on Bradyn

       and tried to collect on it. The State responded to defense counsel’s theory as

       follows:


               [Schooler] never ever pointed a finger at Thomas Chadwell. Not
               once. Not within minutes on 911, not within minutes to the
               paramedics, not within hours to [Detective Roope], not within
               five (5) days to Chief Holt, not once did she say, “He did it. He’s
               the one. He’s the one that shook him. He’s the one that
               slammed his head down.” Not one time. And now we’re over
               five hundred (500) days later.


       Tr. Vol. V p. 175. The jury found Schooler guilty as charged, and the court

       entered judgments of conviction on all counts.


[23]   At sentencing, the trial court vacated the Level 1 felony aggravated-battery

       conviction and reduced the neglect-of-a-dependent conviction from a Level 1




       1
        The State charged Chadwell with Level 6 felony neglect of a dependent, which was pending at the time of
       Schooler’s trial. Chadwell later pled guilty and was sentenced to 750 days.

       Court of Appeals of Indiana | Opinion 69A01-1706-CR-1254 | March 19, 2018                    Page 13 of 22
       felony to a Level 6 felony due to double-jeopardy concerns. Appellant’s App.

       Vol. VI p. 57. In a seven-page sentencing order, the trial court identified eight

       aggravators: (1) Bradyn was only three years old, still in diapers, and essentially

       non-verbal; (2) Bradyn’s death caused significant psychological and emotional

       trauma to Cheyenne; (3) Schooler was Bradyn’s primary caretaker, and he was

       dependent on her; (4) the nature of the crimes in that the cause of Bradyn’s

       death involved “a repetition of traumatic events”; (5) the harm suffered went far

       beyond that required to prove murder in that Bradyn had numerous fractures

       and bruising all over his body; (6) Schooler “attempted to avoid accountability

       by blaming a demonstrably innocent mother for the death of that mother’s own

       three year old child”; (7) Schooler’s character indicates that she is likely to re-

       offend because she previously “had her parental rights to [her own] five (5)

       children terminated”; and (8) Schooler has a criminal history consisting of one

       misdemeanor conviction and a pending probation violation (although Schooler

       argued that her criminal history was a mitigator, the court found that it was

       “slightly more aggravating than mitigating” but did not carry much weight). Id.

       at 59-61.


[24]   As for mitigators, Schooler claimed that the trial court should consider her

       difficult upbringing. The court found that to the extent her upbringing was a

       mitigator, it “lack[ed] any meaningful weight” given that her hardship “has

       absolutely nothing to do with her jury conviction for murdering a three year old

       when she was thirty-three (33) years of age.” Id. at 61. Schooler also argued

       that the fact that Chadwell was charged in connection with this case should be a


       Court of Appeals of Indiana | Opinion 69A01-1706-CR-1254 | March 19, 2018   Page 14 of 22
mitigator. The court, however, found that Chadwell’s pending charge was “not

relevant” to Schooler’s sentencing. Id. As for the fact that Schooler expressed

remorse in her PSI, the court found her “newly found remorse” to be “a matter

of convenience” and therefore not mitigating. Id. at 60. Concluding that the

aggravators “significantly” outweighed the mitigators, the court sentenced

Schooler to “the maximum sentence” for each offense—sixty-five years for

murder and two-and-a-half years for neglect of a dependent—and ordered the

sentences to be served consecutively, for an aggregate term of sixty-seven-and-a-

half years. Id. at 62. Acknowledging that this was the maximum sentence

possible, the court included the following observations at the end of its order to

support its sentence:


        The Court appreciates that this sentence is the maximum
        sentence. The Court further understands that the maximum
        sentence is reserved for the worst offenders. The facts of this case
        show that the maximum sentence is appropriate: Defendant
        knowingly killed a three (3) year old child while the child was in
        her care, custody and control by inflicting overwhelming brain
        trauma thereby thrusting permanent emotional and psychological
        damage on the victim’s ten (10) year old sister and thereafter
        showed no remorse for having done so. The additional facts
        that: Defendant has some criminal history and a pending
        probation violation; Defendant neglected her own children
        necessitating the termination of her parental rights; and
        Defendant inflicted additional significant bodily injury on
        Bradyn Chadwell affirmatively cement[] the Defendant as a
        worst of the worst offender.


Id. at 62-63.



Court of Appeals of Indiana | Opinion 69A01-1706-CR-1254 | March 19, 2018   Page 15 of 22
[25]   Schooler now appeals.



                                  Discussion and Decision
[26]   Schooler raises two issues on appeal. First, she contends that the evidence is

       insufficient to support her murder conviction. Second, she contends that her

       maximum and consecutive sentences for murder and Level 6 felony neglect of a

       dependent are inappropriate.


                                 I. Sufficiency of the Evidence
[27]   Schooler contends that the evidence is insufficient to support her murder

       conviction because the State “failed to present sufficient evidence beyond a

       reasonable doubt that [she] was the person who inflicted a fatal injury upon

       [Bradyn].” Appellant’s Br. p. 25. Instead, she claims that the facts show that

       Chadwell is the one who inflicted the fatal injury. When reviewing

       the sufficiency of the evidence to support a conviction, appellate courts must

       consider only the probative evidence and reasonable inferences supporting the

       verdict. Sallee v. State, 51 N.E.3d 130, 133 (Ind. 2016). It is the fact-finder’s

       role, not that of appellate courts, to assess witness credibility and weigh

       the evidence to determine whether it is sufficient to support a conviction. Id. It

       is not necessary that the evidence “overcome every reasonable hypothesis of

       innocence.” Id. (quotation omitted). The evidence is sufficient if an inference

       may reasonably be drawn from it to support the verdict. Drane v. State, 867
N.E.2d 144, 147 (Ind. 2007).


       Court of Appeals of Indiana | Opinion 69A01-1706-CR-1254 | March 19, 2018   Page 16 of 22
[28]   Schooler concedes that she is “one of the two individuals” “who could have

       injured [Bradyn].” Appellant’s Br. p. 23. In addition, it is undisputed that

       Schooler was Bradyn’s 24/7 caretaker and was home alone with him when he

       collapsed. Nevertheless, Schooler argues that “the fatal injury could have

       occurred” when Chadwell was still home. Id. at 21 (emphasis added). As

       support, she points to the testimony of Dr. Looman, wherein she acknowledged

       that Bradyn could have suffered the fatal brain injury anywhere from minutes

       before he went unresponsive up to the day before, i.e., when Chadwell was still

       home. Tr. Vol. IV pp. 134-35. Agreeing with Schooler on this point, however,

       would require us to ignore the evidence supporting the jury’s verdict.


[29]   As the trial court recognized, the evidence did not show exactly what caused

       Bradyn’s fatal brain injury. See Appellant’s App. Vol. VI p. 59 (“Nobody,

       except the Defendant, may ever know which blow was the final blow.”).

       However, the doctors agreed that Bradyn’s brain injuries were not caused by

       falling into a fish-tank stand, a heater, or a table but rather by a violent impact.

       In fact, Dr. Shapiro opined that Bradyn’s head was struck against an object

       multiple times. Although it was possible that Bradyn was injured hours before

       he collapsed, when Chadwell was home, Dr. Looman believed that the fatal

       injury occurred “right around the time when [Bradyn] collapsed,” that is, just

       “minutes” before he went unresponsive on August 12. Tr. Vol. IV pp. 134-35.

       And although Dr. Shapiro testified that it was “very difficult to assign any type

       of timeline,” Tr. Vol. V p. 89, he believed that Bradyn would have started

       exhibiting symptoms “within minutes” of his brain being injured, id. at 85.


       Court of Appeals of Indiana | Opinion 69A01-1706-CR-1254 | March 19, 2018   Page 17 of 22
       Thus, the facts most favorable to the verdict support the conclusion that

       Bradyn’s fatal brain injury occurred when Schooler, by her own admission

       Bradyn’s “twenty-four-seven” caretaker, was the only person home with him.


[30]   In any event, there is more evidence to support Schooler’s conviction than just

       the fact that she was home alone with Bradyn when he collapsed. As laid out

       above, after Bradyn collapsed, Schooler didn’t call 911 first; rather, she called

       Chadwell at 1:19 p.m. Fifteen minutes later, at 1:34 p.m., she finally called

       911. Starting with the 911 call, the record is full of inconsistent and false

       statements given by Schooler. That is, Schooler told the 911 dispatcher that

       Bradyn was on the bedroom floor and that she “just” got him out of bed. She

       then said that Bradyn hit his head on the fish-tank stand and went

       unresponsive. Schooler’s quick change in story prompted the 911 dispatcher to

       say, “I thought you . . . OK.” Exs. 6 & 11; Tr. Vol. III p. 239. Schooler then

       said that she and Chadwell got Bradyn from his mother “yesterday” and that

       she was responsible for Bradyn’s injuries. Amanda, however, had been in jail

       since the middle of May. When EMS arrived, Bradyn was not on the bedroom

       floor; rather, he was ten steps away from the front door in the living-room area.

       And although Schooler was counting out loud on the phone with the 911

       dispatcher, when EMS entered the apartment Schooler was not performing

       CPR (although she continued to count over the phone). Schooler then told

       EMS that she and Chadwell got Bradyn from his mother five days ago.


[31]   Schooler’s inconsistent and false statements continued during her interviews

       with both Detective Roope and Chief Holt. For example, she said that she had

       Court of Appeals of Indiana | Opinion 69A01-1706-CR-1254 | March 19, 2018   Page 18 of 22
talked on the phone with Chadwell for only six seconds before calling 911; the

evidence, however, shows that she talked to Chadwell multiple times for a total

of approximately nine minutes and that she called 911 fifteen minutes after first

calling Chadwell. She also gave varying accounts regarding when they got

Bradyn from Amanda—e.g., yesterday, five days ago, two weeks ago, and two

months ago—even though Amanda had been in jail for the past three months.

In addition, Schooler claimed to have made a report to DCS about Amanda

injuring Bradyn; however, Detective Roope confirmed that no such report had

been made. Although Schooler first claimed that she had “never” spanked

Bradyn, she later admitted to spanking him with her hand and finally admitted

to spanking him with a spoon, leaving bruises. And it was not until her final

interview with Chief Holt that Schooler mentioned a brand-new incident that

had occurred a couple of days before August 12 in which she spanked Bradyn

and pushed him, causing him to hit his head “pretty hard” on the coffee table.

Moreover, at no point during the 911 call or any of her interviews did Schooler

implicate Chadwell; in fact, she claimed the opposite—that Chadwell had never

hit Bradyn. Likewise, Cheyenne testified that Schooler spanked Bradyn with

wooden and metal spoons and that she had never seen her father do so. The

jury heard this evidence, along with the evidence that Schooler believed showed




Court of Appeals of Indiana | Opinion 69A01-1706-CR-1254 | March 19, 2018   Page 19 of 22
       that Chadwell inflicted the fatal brain injury, and found Schooler guilty of

       murder.2 The evidence is sufficient to support the jury’s verdict.3


                                    II. Inappropriate Sentence
[32]   Schooler next contends that her maximum sentence of sixty-seven-and-a-half

       years for murder and Level 6 felony neglect of a dependent is inappropriate.

       Indiana Appellate Rule 7(B) provides that an appellate court “may revise a

       sentence authorized by statute if, after due consideration of the trial court’s

       decision, the Court finds that the sentence is inappropriate in light of the nature

       of the offense and the character of the offender.” Because we generally defer to

       the judgment of trial courts in sentencing matters, Norris v. State, 27 N.E.3d 333,

       335-36 (Ind. Ct. App. 2015), defendants have the burden of persuading us that

       their sentences are inappropriate, Thompson v. State, 5 N.E.3d 383, 391 (Ind. Ct.

       App. 2014). “Whether a sentence is inappropriate ultimately turns on the

       culpability of the defendant, the severity of the crime, the damage done to




       2
         Schooler argues that this case is analogous to People v. Wong, 619 N.E.2d 377 (N.Y. 1993). It is not. In that
       case, a husband and wife were convicted of second-degree manslaughter and endangering the welfare of a
       child for violently shaking a three-month-old infant in their care. The People’s theory at trial was that only
       one of the defendants shook the baby while the other defendant, the “passive” defendant, stood by and failed
       to intervene. The court concluded that because there was no evidence tending to show which of the
       defendants was the “abusive actor,” “the convictions of both defendants must be reversed even though that
       conclusion means that one clearly guilty party will go free.” Id. at 381, 383. In this case, however, there is
       sufficient evidence showing that Schooler, the only one charged with Bradyn’s murder, is the one who
       inflicted the fatal brain injury.
       3
        Schooler makes additional arguments concerning her aggravated-battery and neglect convictions that are
       contingent on us reversing her murder conviction. However, because we are affirming Schooler’s murder
       conviction, we do not address these arguments.

       Court of Appeals of Indiana | Opinion 69A01-1706-CR-1254 | March 19, 2018                        Page 20 of 22
       others, and a myriad of other factors that come to light in a given

       case.” Id. (citing Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008)).


[33]   Schooler concedes that Bradyn’s death “is a horrible tragedy”; however, she

       continues to assert her “innocence” on appeal and claims that she only spanked

       Bradyn on the bottom with a wooden spoon and is not responsible for his brain

       injuries. Appellant’s Br. p. 33. However, the jury found Schooler guilty of

       murder, and we have already found that the evidence is sufficient to support the

       jury’s verdict. As the trial court explained in its sentencing order, Bradyn

       suffered “significant trauma” including “bruising on the head and brain,”

       “bleeding on the brain,” “significant swelling of the brain that squeezed brain

       matter into areas of the head not meant for brain matter,” multiple fractures,

       and extensive bruising all over his body. Appellant’s App. Vol. VI p. 59. We

       have looked at the photographs of the injuries to Bradyn, and they are gut

       wrenching and hard to look at. See, e.g., Exs. 19-31. Furthermore, the court

       found that Schooler showed “an unparalleled cruel disregard for life” by failing

       to call 911 for at least fifteen minutes. Appellant’s App. Vol. VI p. 59. The

       nature of the offenses is horrific and supports the maximum sentence in this

       case.


[34]   As for Schooler’s character, she points to her “difficult upbringing,”

       “insignificant criminal history,” and the fact that she “expressed sadness at

       [Bradyn’s] death.” Appellant’s Br. p. 35. The trial court addressed all of these

       at sentencing. The court found that Schooler’s upbringing was a mitigator but

       gave it very little weight given its lack of connection to a serious murder charge.

       Court of Appeals of Indiana | Opinion 69A01-1706-CR-1254 | March 19, 2018   Page 21 of 22
       Although the trial court found Schooler’s criminal history to be aggravating, it

       said that it was only “slightly more aggravating than mitigating.” Appellants

       App. Vol VI p. 61. Finally, the trial court found that Schooler’s “newly found”

       remorse (as exhibited by her statements in her PSI) was “a matter of

       convenience” and not “true genuine remorse.” Id. at 60. But even considering

       these things in Schooler’s favor, they do not overcome the horrific nature of the

       offenses and other undisputed, negative aspects of Schooler’s character,

       including her “exceptionally deviant” character revealed by blaming “a

       demonstrably innocent mother for the death of that mother’s own three year old

       child” and the fact that she “neglected her own children” and had her parental

       rights terminated, which reflects that she has “a definite propensity to abuse and

       neglect children.” Id. at 60-61. Schooler has failed to persuade us that her

       maximum sentence is inappropriate.


[35]   Affirmed.


       May, J., and Altice, J., concur.




       Court of Appeals of Indiana | Opinion 69A01-1706-CR-1254 | March 19, 2018   Page 22 of 22